
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


Execution Copy

AGREEMENT

        THIS AGREEMENT ("Agreement") is made as of July 31, 2003 (the "Effective
Date"), by and between Samsonite Corporation ("Samsonite"), a Delaware
corporation, and the Pension Benefit Guaranty Corporation ("PBGC"), a United
States government corporation.

WITNESSETH:

        WHEREAS, Samsonite and PBGC are parties to a term sheet dated June 5,
1998, that will be amended and restated and executed before or contemporaneously
with this Agreement (as so amended and restated, the "Restatement"), and under
which Samsonite has pledged, and has agreed to pledge, certain collateral for
the benefit of the PBGC to secure liability that could arise in the event of
termination of the Retirement Plan (as hereinafter defined); and

        WHEREAS, PBGC is a beneficiary of an equal and ratable lien as set forth
in that certain Collateral Agency Agreement, dated August 7, 1998, among Bank of
America, N.A., as administrative agent and collateral agent, and Samsonite,
Samsonite Company Stores, Inc. and McGregor II, LLC, and certain other security
agreements, all of which together will serve as a guideline for the
intercreditor arrangement among the lenders which are parties to the current,
proposed "Refinancing" (as such term is defined in the Restatement) and under
which the PBGC lien will be continued after the Refinancing (the "PBGC Lien");
and

        WHEREAS, PBGC asserts that as a result of certain cessations of
manufacturing operations at the Tucson, Arizona facility in December 2000 and at
the Denver, Colorado facility in April 2001 (the "Cessations of Operations"),
Samsonite became liable for certain obligations to the Retirement Plan and to
PBGC under section 4062(e) of ERISA (as hereinafter defined); and

        WHEREAS, Samsonite denies that the Cessations of Operations caused such
liabilities to arise; and

        WHEREAS, the parties hereto have reached understandings with respect to
their dispute,

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Samsonite and PBGC agree as
follows:

Section I
DEFINITIONS

        In addition to the terms defined elsewhere herein, the following terms
shall have the meanings assigned to them below:

        "Code" means the Internal Revenue Code of 1986, as amended, 26 U.S.C.
Section 1, et seq., and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of the Code shall be construed to refer also to any
successor sections of similar import.

        "Controlled Group" has the meaning set forth in section 4001(a)(14) of
ERISA.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. Section 1001, et seq., and any successor statute of similar
import, together with the regulations thereunder, in each case as in effect from
time to time. References to sections of ERISA shall be construed to refer also
to any successor sections of similar import.

        "Funding Interest Rate" means the interest rate used by the Retirement
Plan's enrolled actuary for purposes of section 412(b)(5)(A) of the Code and
section 302(b)(5)(A) of ERISA.

        "Funding Standard Account" means the funding standard account maintained
for the Retirement Plan pursuant to section 302 of ERISA and section 412 of the
Code.

--------------------------------------------------------------------------------


        "Maximum Tax Deductible Contribution Amount" means, with respect to a
Plan Year, the maximum amount of contributions to the Retirement Plan for such
Plan Year that would be tax deductible pursuant to section 404 of the Code,
determined as if the applicable interest rate is the lowest interest rate in the
"permissible range" prescribed by section 412(b)(5)(B)(ii) of the Code, as
modified by section 412(l)(7)(C) thereof, to determine "current liability" as
defined under section 412 of the Code.

        "Plan Year" means the Retirement Plan's plan year, which, as of the date
of this Agreement, is the twelve-month period beginning on January 1 and ending
on the following December 31 (or such other period as may be changed in
accordance with section 8(k) hereof).

        "Required Credit Balance" means the credit balance in the Funding
Standard Account of the Retirement Plan required by this Agreement as of the end
of each Plan Year through the Term as follows:

        (1)   for the Plan Year ending December 31, 2002, the Required Credit
Balance shall be $5.3 million plus interest on that amount from January 1, 2002
through December 31, 2002, computed at the Funding Interest Rate;

        (2)   for the Plan Year ending December 31, 2003, the Required Credit
Balance shall be the Required Credit Balance as of December 31, 2003, plus
$5 million, plus interest on that sum from January 1, 2003 through December 31,
2003, computed at the Funding Interest Rate;

        (3)   for each Plan Year thereafter (or part thereof), the Required
Credit Balance as of the end of that Plan Year shall equal the Required Credit
Balance as of the end of the prior Plan Year plus interest for the Plan Year or
part thereof at the Funding Interest Rate.

        "Retirement Plan" means the Samsonite Employee Retirement Income Plan
(Employer Identification Number 36-3511556, Plan Number 003. The Retirement Plan
is the successor by merger and name change effective as of February 28, 2002, to
the Samsonite Retirement Income Plan (former Plan Number 001), the Samsonite
Luggage Hourly Plan (former Plan Number 002) and the Samsonite Tucson Hourly
Plan (former Plan Number 003).

        "Statutory Funding Requirements" means the minimum funding requirements
for the Retirement Plan under section 302 of ERISA and section 412 of the Code.

        "Term" means the period commencing on the Effective Date and ending on
April 30, 2006; provided, however, in the event Samsonite commences, or has
commenced against it, any bankruptcy case or other insolvency proceedings, prior
to April 30, 2006 and is unable to obtain approval to assume this Agreement (as
provided in section 2(e) hereof) (the number of days between the bankruptcy
petition date and the earlier of (i) April 30, 2006 and (ii) the effective date
of any plan of reorganization, being the "Extension Days"), the Term shall in
that event be extended by a number of days equal to the Extension Days. Such
extension shall begin to run on (iii) the effective date of any such plan of
reorganization, if such date is after April 30, 2006, or (iv) on April 30, 2006,
if such effective date is prior to April 30, 2006.

Section II
MAINTENANCE OF REQUIRED CREDIT BALANCE

        a.     During the Term, Samsonite shall maintain a Required Credit
Balance for the Retirement Plan as follows:

        (1)   Samsonite shall make all contributions to the Retirement Plan as
required by the Statutory Funding Requirements;

        (2)   Samsonite shall make such additional contributions to the
Retirement Plan during the Term as are necessary to insure that the Required
Credit Balance is preserved as of the end of each Plan Year; and

2

--------------------------------------------------------------------------------




        (3)   Samsonite shall also make such contributions to the Retirement
Plan as are necessary to insure that the Required Credit Balance as of the end
of the 2005 Plan Year is so maintained, plus interest, up to April 30, 2006.

        b.     Any contributions necessary to meet the Required Credit Balance
for a particular plan year shall be made no later than January 15 following the
end of the plan year (or in the case of the first quarterly payment for the 2006
Plan Year, by May 15, 2006); provided, however, that nothing in this Agreement
shall accelerate the timing of required installments and other payments required
under section 412 of the Code.

        c.     Notwithstanding anything in this Agreement, contributions to the
Retirement Plan for any given Plan year will not be required to exceed
Retirement Plan's Maximum Tax Deductible Contribution Amount. If, for any Plan
Year during the Term of this Agreement, any contribution Samsonite would be
required to make to the Retirement Plan is reduced solely due to the limitation
imposed by the Maximum Tax Deductible Contribution Amount, the amount of the
Required Credit Balance will be unaffected even if the actual credit balance in
the Funding Standard Account for that Plan Year is less than the Required Credit
Balance.

        d.     Notwithstanding anything in this Agreement, as soon as the Term
has expired, the entire amount of the Required Credit Balance may be taken into
account with immediate effect from the first day of the first Plan Year that
ends after the last day of the Term for purposes of satisfying the Statutory
Funding Requirements for the Retirement Plan for such Plan Year and subsequent
Plan Years.

        e.     Notwithstanding anything in this Agreement, Samsonite agrees that
in the event that it commences, or has commenced against it, any bankruptcy case
or other insolvency proceedings, it will apply to the applicable court having
jurisdiction over such proceedings and use its reasonable best efforts to obtain
court approval for the assumption of this agreement and for permission to
continue to perform all its obligations hereunder as if such insolvency
proceedings had not been commenced.

Section III
NO EFFECT ON STATUTORY FUNDING REQUIREMENTS OR ENFORCEMENT

        This Agreement does not alter in any way the determination of the
Statutory Funding Requirements for the Retirement Plan, including without
limitation the determination of credit balance amounts and charges and credits
to the Funding Standard Account under section 302 of ERISA and section 412 of
the Code. Rather, with regard to funding of the Retirement Plan, this Agreement
sets forth agreed-upon restrictions that contractually limit for certain
purposes and for specified periods the availability of certain credit balance
amounts in the Funding Standard Account, and those agreed-upon restrictions thus
may result in annual contributions to the Retirement Plan with respect to
certain periods that exceed the annual contributions that otherwise would be
required with respect to those periods under the Statutory Funding Requirements.
Consequently, nothing in this Agreement shall alter the values, methods and
procedures that may be used by Samsonite or the enrolled actuary for the
Retirement Plan to determine the Statutory Funding Requirements.

Section IV
ENFORCEMENT OF CONTRIBUTION CREDIT BALANCE RESTRICTIONS

        If PBGC determines that the Required Credit Balance restrictions in
section 2 of this Agreement have been violated, PBGC's sole recourse shall be as
follows:

        a.     Notice of Alleged Violation. Upon its determination that
Samsonite has violated the provisions of section 2 of this Agreement for a Plan
Year, PBGC shall serve upon Samsonite a written notice specifying the nature and
extent of that alleged violation. PBGC's notice shall specify the manner and
amount by which, in its actuary's opinion, Samsonite has violated this
Agreement's credit balance maintenance requirements.

3

--------------------------------------------------------------------------------


        b.     Timing of Notice. The notice described in section 4(a) hereof
must be delivered to Samsonite no later than one year from the date PBGC
receives, with respect to the Plan Year for which the alleged violation occurs,
the information described in section 8 hereof.

        c.     90-Day Period. For a period of 90 days following PBGC's notice
under section 4(a) hereof, PBGC and Samsonite shall attempt in good faith to
resolve the issue raised in PBGC's notice. If PBGC and Samsonite do not resolve
the issue as provided in the preceding sentence, PBGC, on or after the 91st day
following PBGC's notice under section 4(a) hereof, may file an action in an
appropriate court seeking to enforce this Agreement with respect to the issue in
dispute. Samsonite retains any and all defenses and claims it may have in
response to any such PBGC action.

        d.     Limitation. If no notice is delivered by PBGC with respect to a
Plan Year within the period specified in section 4(b) hereof, then PBGC shall be
barred from asserting or claiming that Samsonite has violated the Required
Credit Balance restrictions applicable to such Plan Year, and, to the extent (if
any) that any such violation has an effect on the determination of charges or
credits to the Funding Standard Account in future Plan Years, PBGC is barred
from claiming or seeking any monetary relief with respect to such effects in
future Plan Years.

Section V
RELEASE

        In consideration of the terms, conditions, mutual covenants and
agreements set forth herein, the adequacy and sufficiency of which are hereby
acknowledged, PBGC, on its own behalf, and in every other capacity in which it
may now or in the future act, releases and forever discharges Samsonite and all
of the members of its Controlled Group from any claim whatsoever with respect to
any and all of Samsonite's and each of its Controlled Group member's liability
under section 4062(e) of ERISA and under Title IV of ERISA, if any, with respect
to the Cessations of Operations.

Section VI
REPRESENTATIONS AND WARRANTIES OF SAMSONITE

        Samsonite hereby represents and warrants to PBGC that each of the
following representations and warranties is true and correct as of the Effective
Date.

        a.     Organization. Samsonite is duly organized under the laws of the
State of Delaware and is qualified to do business under the laws of any state
where a failure so to qualify would have a material adverse effect on its
operations. Samsonite has full power and authority to enter into and perform its
obligations under the Agreement and to carry out and consummate the transactions
contemplated by the Agreement.

        b.     Authorization. Samsonite's execution, delivery and performance of
the Agreement and any other documents to be executed by Samsonite in connection
with the Agreement have been duly authorized by all necessary corporate action.

        c.     No Legal Bar. Samsonite's execution and delivery of the
Agreement, Samsonite's performance of its obligations under the Agreement, and
Samsonite's compliance with the terms and provisions of the Agreement (i) will
not violate in any material respect any law applicable to Samsonite or any of
its properties, the consequences of which violation could reasonably be expected
to have a material adverse effect on the ability of Samsonite to perform its
obligations under the Agreement; and (ii) will not violate any provision of the
Certificate of Incorporation or By-Laws of Samsonite, or any material contract
or agreement which is binding on Samsonite or its properties, or result in a
breach of or constitute (with due notice, lapse of time or both) a default under
any indenture, agreement, lease or other instrument to which Samsonite is a
party, and will not result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties.

        d.     Enforceability. This Agreement shall be duly executed by
authorized officers or other representatives of Samsonite. In addition, this
Agreement shall constitute a legal, valid and binding

4

--------------------------------------------------------------------------------


contract and agreement of Samsonite enforceable by PBGC, and only by PBGC,
against Samsonite in accordance with its terms.

Section VII
REPRESENTATIONS AND WARRANTIES OF PBGC

        PBGC hereby represents and warrants to Samsonite that each of the
following representations and warranties is true and correct as of the Effective
Date.

        a.     Organization. PBGC is a wholly-owned United States government
corporation established under Title IV of ERISA. PBGC has full power and
authority to enter into and perform its obligations under the Agreement and to
carry out and consummate the transactions contemplated by the Agreement.

        b.     Authorization. PBGC's execution, delivery and performance of the
Agreement have been duly authorized by all necessary corporate action and are
within PBGC's statutory authorization and authority.

        c.     No Legal Bar. PBGC's execution and delivery of the Agreement,
PBGC's performance of its obligations under the Agreement, PBGC's consummation
of the transactions contemplated by the Agreement and PBGC's compliance with the
terms and provisions of the Agreement (i) will not violate in any material
respect any law applicable to PBGC or any of its properties; and (ii) will not
violate any provision of Title IV of ERISA or PBGC's By-Laws, other applicable
statutes, regulations and rules governing PBGC, or any material contract or
agreement which is binding on PBGC or its properties.

        d.     Enforceability. This Agreement shall be duly executed by
authorized officers or other representatives of PBGC. This Agreement shall
constitute a legal, valid and binding contract and agreement of PBGC enforceable
against PBGC in accordance with its terms.

Section VIII
SAMSONITE'S REPORTING OBLIGATIONS

        Except to the extent duplicative of reporting requirements under the
Restatement, Samsonite shall furnish to PBGC the following information during
the Term:

        a.     Forms 5500 when filed with the IRS (but no later than
October 15th of the following Plan Year) and Actuarial Valuation Reports as soon
as practicable after the last day of the Plan Year to which the Form 5500
relates, but in no event more than ninety (90) days after the end of such year.

        b.     Written notice within ten (10) days after the occurrence of any
event of default under any senior secured debt instrument on which Samsonite is
potentially liable, and copies of all notices of the failure to comply with any
covenant or any other default given by, or provided to Samsonite by, any party
to a senior secured loan, credit, guaranty, pledge, or other debt instrument to
which Samsonite is also a party.

        c.     Written notice at least thirty (30) days prior to any sale,
transfer or other disposition of assets in a transaction or series of related
transactions outside of the ordinary course of business (collectively, an "Asset
Transfer") of Samsonite or any member of the Samsonite Controlled Group, where
such assets represent ten percent (10%) or more of the book value of all assets
of the Samsonite Controlled Group on a consolidated basis as of the last day of
the immediately preceding fiscal year, or generated ten percent (10%) or more of
the consolidated revenues or operating income of the Samsonite Controlled Group
for the immediately preceding fiscal year, which Asset Transfer shall be subject
to PBGC's consent, such consent not to be unreasonably withheld.

        d.     At least thirty (30) days' advance written notice of any proposed
change (other than a change required by law or a change permitted by Section 1
of the Restatement) in any of the Retirement Plan's actuarial assumptions or
methods from those used for purposes of the 2002 actuarial valuation

5

--------------------------------------------------------------------------------


for purposes of the minimum funding standard of section 412 of the Code, which
changes shall be subject to the PBGC's consent, which consent shall not be
unreasonably withheld.

        e.     A written statement of the amount and date of contributions made
to the Retirement Plan within ten (10) days of payment, or of any failure to
make any contribution required by law within two (2) days of the date on which
such contribution is due and payable.

        f.      A copy of any reportable event notice to the Director of PBGC's
Corporate Finance and Negotiations Department at the same time such notice is
filed in accordance with 29 C.F.R. Part 4043, as well as a copy of any notice
otherwise required to be filed with the Internal Revenue Service or PBGC
concerning the Retirement Plan at the time filing is made.

        g.     Written notice within ten (10) days of the adoption of an
amendment to the Retirement Plan together with copies of the amendment.

        h.     Written notice at least sixty (60) days prior to any change in
sponsorship of the Retirement Plan or any plan merger and/or transfer of
liabilities or assets described in section 414(l) of the Code to or from the
Retirement Plan (other than a transfer treated as a de minimis merger and/or
transfer under section 414(l) of the Code). Any merger and/or transfer under
section 414(l) of the Code shall be made using PBGC safe harbor assumptions.

        i.      Within thirty (30) days after the final contribution for the
2002 Plan year is made, but no later than October 31, 2003, a certificate from
the Retirement Plan's enrolled actuary stating the credit balance in the
Retirement Plan as of December 31, 2002.

        j.      By January 31, 2004 and annually thereafter, a letter from the
Retirement Plan's enrolled actuary setting forth the calculation of the Required
Credit Balance as of the immediately preceding December 31 and the amount of the
payment required to maintain the Required Credit Balance (assuming in both cases
that any additional amounts which are due to be contributed to the Retirement
Plan as minimum funding contributions for such year are actually contributed for
such Plan year by September 15th of the following year). The letter should
include a statement that the contribution necessary to maintain the Retirement
Plan's Required Credit Balance is not limited by the Maximum Tax Deductible
Contribution Amount for the Plan Year, or, if the contribution is limited, the
statement shall contain detail showing the calculations of such limitation.

        k.     Written notice at least thirty (30) days prior to any change in
the Plan Year for the Retirement Plan, which change shall be subject to PBGC's
written consent in advance, such consent not to be unreasonably withheld.

Section IX
FEES AND EXPENSES

        Each of Samsonite and PBGC shall pay its own respective costs, fees and
expenses as incurred by it in connection with this Agreement and the
transactions described herein.

Section X
GENERAL PROVISIONS

        a.     Limitation of Rights. This Agreement is intended to be and is for
the sole and exclusive benefit of Samsonite, the members of Samsonite's
Controlled Group, PBGC and their respective successors and assigns. Nothing
expressed or mentioned in or to be implied from the Agreement gives any person
other than Samsonite, the members of Samsonite's Controlled Group, and PBGC any
legal or equitable right, remedy or claim against Samsonite or PBGC under or in
respect of this Agreement.

        b.     Severability. If any provision of this Agreement shall be
invalid, inoperative or unenforceable as applied in any particular case, this
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance. If any provision of this
Agreement shall be invalid, inoperative or unenforceable in all cases, this
shall not have the effect of rendering any

6

--------------------------------------------------------------------------------


other provision of the Agreement invalid, inoperative, or unenforceable. The
invalidity of any portion of this Agreement shall not affect the remaining
portions of the Agreement.

        c.     Notices. All notices, demands, instructions and other
communications required or permitted under the Agreement to any party to the
Agreement shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested; telefacsimile (which shall be immediately followed by the original of
such communication); or pre-paid overnight delivery service with confirmed
receipt; and shall be deemed to be given for purposes of this Agreement on the
date the writing is received by the intended recipient, or in the case of
telefacsimile, on the date transmitted to the intended recipient. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this section, notices, demands, instructions and other
communications in writing shall be sent to the parties as indicated below:

To Samsonite:   L. C. Ross, Esq.
General Counsel
Samsonite Corporation
11200 East 45th Avenue
Denver, CO 80239
Telephone: (303) 373-6625
Telefacsimile: (303) 373-6406
with copies to:
 
Stephen T. Lindo, Esq.
Willkie Farr & Gallagher
787 7th Avenue
New York, NY 10019
Telephone: (212) 728-8242
Telefacsimile: (212) 728-8111
and
 
ACOF Management, L.P.
c/o Ares Management, L.P.
1999 Avenue of the Stars
Suite 1900
Los Angeles, CA 90067
Attention: Eric Beckman
To PBGC:
 
Director, Corporate Finance and Negotiations Department
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: 202-326-4070
Telefacsimile: 202-842-2643
with a copy to:
 
General Counsel
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: 202-326-4020
Telefacsimile: 202-326-4112

        d.     Business Days. If the last date (whether measured by
calendar days or business days) for performing any act or exercising any right
provided for in the Agreement falls on a Saturday, Sunday or federal holiday,
unless otherwise expressly provided in this Agreement, the act may be performed
or

7

--------------------------------------------------------------------------------


the right exercised on the next day that is not a Saturday, Sunday or federal
holiday with the same force and effect as if done on the date provided in the
Agreement.

        e.     Counterparts. This Agreement may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

        f.      Entire Agreement. This Agreement contains the complete and
exclusive statement of the agreement and understanding by and among the parties
hereto and supersedes all prior agreements, understandings, commitments,
representations, communications, and proposals, oral or written, between the
parties relating to the subject matter of this Agreement, other than the
Restatement or the PBGC Lien, which shall continue in full force and effect,
other than as provided in the Restatement. This Agreement may not be amended,
modified, or supplemented except by an instrument in writing executed by the
parties to this Agreement.

        g.     No Admission of Liability. This Agreement is not and shall not be
construed as or deemed to be an admission or concession by or on the part of any
party of any liability or non-liability in connection with any matter described
in the Agreement, and each party expressly denies any liability to the other.
The basis for this Agreement is the desire of the parties to resolve the
controversy between them without litigation.

        h.     Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the amendment is in writing and signed by the
parties hereto. The failure of any party to the Agreement to enforce a provision
of the Agreement shall not constitute a waiver of the party's right to enforce
that provision of the Agreement.

        i.      Headings. The section headings contained in this Agreement are
for convenience only and shall not affect the meaning or interpretation of this
Agreement.

        j.      Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the District of Columbia and by
ERISA, the Code and other laws of the United States to the extent they preempt
District of Columbia law.

        k.     Binding Effect. This Agreement shall be binding upon Samsonite
and PBGC and their respective successors and assigns.

        l.      Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party hereto.
Nor shall any rule of construction that favors a non-draftsman or a government
agency be applied. A reference to any statute shall be deemed also to refer to
all rules and regulations promulgated under the statute, unless the context
requires otherwise.

        m.    Assignment. This Agreement may not be assigned in whole or in part
by either party without the express written consent of the other party.

        n.     No Change to Governing Plan Documents or Plan Administration.
This Agreement is not a document or instrument governing the Retirement Plan,
nor does anything in this Agreement amend, supplement or derogate from the
documents and instruments governing the Retirement Plan. Further, nothing in
this Agreement alters, amends or otherwise modifies the operation or
administration of the Retirement Plan.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above:


SAMSONITE CORPORATION
By:
 
      /s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------


PENSION BENEFIT GUARANTY CORPORATION
By:
 
      /s/  ANDREA E. SCHNEIDER      

--------------------------------------------------------------------------------

        Andrea E. Schneider         Director, Corporate Finance and Negotiations
        Department and Chief Negotiator

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4

